         Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 1 of 38



      KUZYK LAW, LLP
 1    Michael D. Braun (SBN 167416)
 2    mdb@kuzykclassactions.com
      1999 Avenue of the Stars, Ste. 1100
 3    Los Angeles, CA 90067
      Telephone: (213) 401-4100
 4    Facsimile: (213) 401-0311
 5
      Counsel for Plaintiff
 6

 7
                                     UNITED STATES DISTRICT COURT
 8                                 NORTHERN DISTRICT OF CALIFORNIA
                                          OAKLAND DIVISION
 9

10

11   ALFREDO HERNANDEZ on behalf of                    CASE NO.:
     himself and all others similarly situated,
12                                                     CLASS ACTION
                                        Plaintiff,     COMPLAINT FOR DAMAGES,
13                            v.                       EQUITABLE, DECLARATORY, AND
                                                       INJUNCTIVE RELIEF
14
     MIMI’S ROCK, CORP.
                                        Defendant      DEMAND FOR JURY TRIAL
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                    COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
           Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 2 of 38




 1          Plaintiff Alfredo Hernandez (“Plaintiff”), on behalf of himself and all others similarly

 2   situated, brings this class action against Mimi’s Rock Corp. (“MRC” or “Defendant”), and on the

 3   basis of personal knowledge, information and belief, and the investigation of counsel, alleges as

 4   follows:

 5
                                                     INTRODUCTION
 6

 7          1.      This is a proposed class action on behalf of a nationwide and California class of

 8   consumers seeking redress for Defendant’s deceptive practices associated with the advertising,

 9   labeling and sale of its Dr. Tobias Omega 3 Fish Oil Triple Strength dietary supplement (“Product”

10   or “Supplement”).

11          2.      Fish is a major source of healthful long-chain omega-3 fats and are rich in other

12   nutrients, high in protein, and low in saturated fat. Numerous studies have shown that consuming

13   fatty fish 2-3 times a week may reduce the risk of heart disease and stroke, as well as provides a

14   myriad of additional health benefits. Scientific consensus affirms that consuming fatty fish as part of

15   a diet materially contributes to good health.

16          3.      Unfortunately, most Americans do not, or cannot, consume fatty fish with such

17   regularity, and have instead turned to the consumption of fish oil to supplement their diets.

18          4.       Indeed, as of 2012, fish oil supplements had become the most commonly used non-

19   vitamin, non-mineral dietary supplement sold in the U.S., and to this day remain one of the most

20   popular dietary supplement offerings. In 2019, the global fish oil market was valued at $1.9 billion,

21   and is currently estimated to reach $2.8 billion by 2027. It remains a lucrative business with

22   numerous market participants vying for consumer attention and their spending dollars.

23          5.      Defendant manufactures, labels and sells a Product which it claims to be a Triple

24   Strength Fish Oil containing of 2,000 mg of Fish Oil including 800 mg of Eicosapentaenoic Acid

25   (“EPA”) and 600 mg of Docosahexaenoic Acid (“DHA”) – the essential omega-3 fatty acids that

26   naturally occur in fish.

27

28

                                                         1
                      COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
           Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 3 of 38




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17          6.      Contrary to what is represented on the label, however, this Product is not fish oil, nor

18   does it contain a single milligram of EPA or DHA. What was once natural fish oil has been

19   subjected to a chemical process by which its molecular structure and constituent parts have been

20   substantially transformed and irrevocably altered into a synthesized product that does not otherwise

21   exist in nature. Through a chemical process known as trans-esterification, ethanol, an industrial

22   solvent, is introduced into fish oil and combined with catalyst to break the natural triglyceride bonds

23   and cleave the glycerol backbone from the fatty acid molecules. Fish oil is stripped of hundreds of

24   its constituent sub ingredients, and the Omega-3s, which include DHA and EPA, are converted into

25   ethyl esters of fatty acids. Critically, these newly formed ethyl esters of fatty acids are different

26   molecules than the Omerga-3s which exist naturally in fish oil. The new chemical by-products are

27   universally recognized by their common or usual name -- Omega-3 Fatty Acid Ethyl Esters.

28

                                                           2
                      COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
           Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 4 of 38




 1             7.     The most material representation on a dietary supplement label is the product’s name

 2   – the fundamental indicia of its contents. Once trans-esterified, fish oil is irrevocably transformed,

 3   such that it is no longer fish oil, and therefore, cannot be so named or labeled. To do so, as MRC has

 4   done, is false, misleading, deceptive, unlawful, and perpetrates an actionable fraud on the consuming

 5   public.

 6             8.     As alleged herein, Defendant’s conduct is in breach of warranty, violates California’s

 7   Business and Professions Code § 17200, et. seq., California’s Business & Professions Code § l7500,

 8   et. seq., California Civil Code § 1750, et seq., and is otherwise grounds for restitution on the basis of

 9   quasi-contract/unjust enrichment.

10             9.     Throughout the applicable class period, Defendant falsely represented the

11   fundamental nature of its Product, and as a result of this false and misleading labeling, was able to

12   sell these Products to tens of thousands of unsuspecting consumers throughout California and the

13   United States.

14                                       JURISDICTION AND VENUE

15             10.    Jurisdiction of this Court is proper under 28 U.S.C. § 1332(d)(2). Diversity

16   jurisdiction exists as Plaintiff Hernandez is a resident of San Pablo, California. Defendant MRC is

17   incorporated in and maintains its principal place of business in Ontario, Canada. The amount in

18   controversy exceeds $5,000,000 for the Plaintiff and members of the Class collectively, exclusive of

19   interest and costs, by virtue of the combined purchase prices paid by Plaintiff and members of the

20   putative Class, and the profits reaped by Defendant from their transactions with Plaintiff and the

21   Class, as a direct and proximate result of the wrongful conduct alleged herein, and by virtue of the

22   injunctive and equitable relief sought.

23             11.    Venue is proper within this judicial district pursuant to 28 U.S.C. § 1391 because a

24   substantial portion of the underlying transactions and events complained of occurred and affected

25   persons and entities located in this judicial district.

26

27

28

                                                               3
                       COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
             Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 5 of 38




 1            12.    Intradistrict Assignment: Pursuant to Civil L.R. 3-2(c), assignment to the Oakland

 2   Division is appropriate in that Plaintiff lives in San Pablo which is located in Contra Costa County

 3   where a substantial part of the events or omissions which give rise to the claims herein occurred.

 4
                                                   PARTIES
 5

 6           13.     Plaintiff Alfredo Hernandez is a resident of San Pablo, California.

 7           14.     Mr. Hernandez purchased Defendant’s Dr. Tobias Triple Strength Omega 3 Fish Oil

 8   through Amazon in December 2020.

 9           15.     Mr. Hernandez believed the representations on the Product’s label that, among other

10   things, it was actual fish oil containing the specified amounts of DHA and EPA.

11           16.     He believed that Defendant lawfully marketed and sold the Product.

12           17.     Mr. Hernandez relied on Defendant’s labeling and was misled thereby.

13           18.     Mr. Hernandez would not have purchased the Product, or would have purchased the

14   Product on different terms, had he known the truth.

15           19.     Mr. Hernandez was injured in fact and lost money as a result of Defendant’s improper

16   conduct.

17           20.     If Mr. Hernandez has occasion to believe that Defendant’s marketing and labeling is

18   truthful, non-misleading, and lawful, he would consider purchasing the Product in the future.

19           21.     Defendant Mimi’s Rock Corp. is a public company traded on the Toronto Stock

20   Exchange (TSXV:MIMI) and the U.S. Over The Counter market (OTCQB:MIMNF). MRC is an

21   online dietary supplement and wellness company that markets and sells its products under the Dr.

22   Tobias, All Natural Advice and Maritime Naturals brand names. The Dr. Tobias brand features over

23   30 products, including “the number one selling Omega 3 Fish Oil on Amazon.com.” 1

24

25

26

27
     1
28       https://www.otcmarkets.com/stock/MIMNF/profile.

                                                         4
                      COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
           Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 6 of 38



                                         GENERAL ALLEGATIONS
 1
     A.     OMEGA-3 FATTY ACIDS
 2

 3          22.     Omega-3 Fatty Acids (“Omega-3” or “OM3”) are polyunsaturated carboxylic acids

 4   that provide numerous health benefits to the human body including a variety of critical organs and

 5   systems (e.g., heart, brain, eyes, blood vessels, lungs, immune, endocrine, and reproductive

 6   systems).2

 7          23.     Among the 11 types of OM3s, the three most important to human physiology are

 8   alpha-linolenic acid (“ALA”), docosahexaenoic acid (“DHA”) and eicosapentaenoic acid (“EPA”). 3

 9          24.     ALA Omega-3 fatty acids are primarily found in plant oils and generally used by the

10   human body for energy. To be used for something other than energy, ALA must first be converted

11   into EPA or DHA. Unfortunately, this conversion process is inefficient and results in only a small

12   percentage of ALA being converted into EPA and DHA.

13          25.     In contrast, the primary source of EPA and DHA are marine oils from fatty fish and

14   other seafoods.

15          26.     Although experts have not established a daily recommended amount for DHA and

16   EPA, the National Institutes of Health, Office of Dietary Supplements (“NIH”) acknowledges that

17   many scientific studies show that eating fatty fish rich in DHA and EPA has beneficial effects with

18   respect to a variety of adverse health conditions such as cardiovascular disease, age-related macular

19

20

21

22   2
      Omega-3 Fatty Acids, National Institutes of Health, Office of Dietary Supplements, available at
     https://ods.od.nih.gov/factsheets/Omega3FattyAcids-Consumer; H. Breivik, Long-chain Omega-3
23
     Specialty Oils, Woodhead Publishing in Food Science, Technology and Nutrition at 11 (hereinafter
24   “Breivik at ___”)(Clinical research has suggested that Omega-3s help prevent cardiovascular
     disease, Alzheimer’s, dementia, macular degeneration, and rheumatoid arthritis. There is also
25   support that Omega-3s provide benefits for sufferers of arthritis, Crohn’s disease and patients with
     neuropsychiatric disorders such as depression and schizophrenia).
26
     3
      Other Omega-3s include: hexadecatrienoic acid (HTA); stearidonic acid (SDA); eicosatrienoic acid
27   (ETE); eicosatetraenoic acid (ETA); heneicosapentaenoic acid (HPA); docosapentaenoic acid
28   (DPA); tetracosapentaenoic acid; and tetracosahexaenoic acid.

                                                         5
                       COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
             Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 7 of 38




 1   degeneration, Alzheimer’s disease, dementia, dwindling cognitive function, rheumatoid arthritis,

 2   high blood pressure, and variety of other conditions including certain cancers. 4

 3            27.    Between 2017 and 2019, the American Heart Association (“AHA”) released three

 4   science advisories related to Omega-3s, all of which recommend adults consume one to two servings

 5   of seafood per week to reduce the risk of congestive heart failure, coronary artery disease, stroke,

 6   and sudden cardiac death. For people with existing coronary artery disease, the AHA recommends

 7   approximately 1g/day of EPA plus DHA, preferably from oily fish. 5

 8            28.    In 2019 the U.S. Food and Drug Administration (“FDA”) considered the weight of

 9   scientific evidence on the impact of OM3s and approved five qualified health claims relating to the

10   consumption of the EPA/DHA and its effect on heart health. 6

11            29.    Unfortunately, Americans generally do not consume a sufficient amount of fatty fish

12   necessary to maintain adequate levels of EPA and DHA. In response to this deficiency, health care

13   professionals began recommending that Americans supplement their diets with fish oil. 7

14            30.    In 1995, fish oil supplements generated only $35 million in annual sales. By 2005,

15   that number had increased to $310 million, and by 2012 fish oil supplements had become the non-

16   vitamin/non-mineral natural product most commonly taken by both adults and children with

17
     4
         Available at https://ods.od.nih.gov/factsheets/Omega3FattyAcids-Consumer/
18
     5
       Etherton, P., et al, Omega-3 Fatty Acids and Cardiovascular Disease New Recommendations From
19
     the American Heart Association, AHA Arteriosclerosis, Thrombosis, and Vascular Biology Journal
20   (2003) available at https://www.ahajournals.org/doi/full/10.1161/01.ATV.0000057393.97337.AE;
     See also, National Institutes of Health, Omega-3 Fatty Acids, available at
21   https://ods.od.nih.gov/factsheets/Omega3FattyAcids-
     HealthProfessional/#:~:text=For%20people%20with%20existing%20coronary,of%20a%20physician
22   %20%5B80%5D.
23   6
      FDA Announces New Qualified Health Claims for EPA and DHA Omega-3 Consumption and the
24   Risk of Hypertension and Coronary Heart Disease, June 19, 2019, available at
     https://www.fda.gov/food/cfsan-constituent-updates/fda-announces-new-qualified-health-claims-
25   epa-and-dha-omega-3-consumption-and-risk-hypertension-and.

26   7
      Mackay, A Comparison of Synthetic Ethyl Ester Form Fish Oil vs. Natural Triglyceride Form,
     available from
27   http://www.promedics.ca/site/downloads/Triglycerides%20vs%20Ethyl%20Esters.pdf.
28

                                                         6
                       COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
             Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 8 of 38




 1   approximately 7.8 percent of adults (18.8 million) and 1.1 percent of children age 4 to 17 (664,000)

 2   regularly consuming fish oil supplements.8 By 2019, the global fish oil market had grown to $1.9

 3   billion, and is currently estimated to reach $2.8 billion by 2027. 9

 4
     B.        FISH OIL
 5

 6             31.    Omega-3 fatty acids, including EPA and DHA, are found in a variety of fatty fish

 7   such menhaden, sardines, anchovies, salmon and tuna. 10 The oil from these fish is extracted by a

 8   fairly straightforward process which has been employed in a similar fashion since the early 1800s

 9   whereby fish were caught, cooked and a rock weighted process used to press oil from them. 11

10             32.    Today, the process remains relatively the same. Once fish are caught, they are on-

11   boarded to a fishing vessel and quickly boiled. The fish are cooked and pressed, separating the water

12   and oil from proteins and solids. Thereafter, the water is separated from the oil. The oil undergoes a

13   polishing process (i.e., deacidifying, degumming, and washing the oil several times). It is

14

15

16

17

18
     8
19     NIH, Omega-3 Supplements: In Depth, National Center for Complementary and Integrative
     Health, available at https://www.nccih.nih.gov/health/omega3-supplements-in-
20   depth#:~:text=Use%20of%20Omega%2D3%20Supplements%20in%20the%20United%20States&te
     xt=The%20survey%20findings%20indicated%20that,in%20the%20previous%2030%20days.
21
     9
       Global Fish Oil Market (2020 to 2027) - Opportunity Analysis and Industry Forecast -
22   ResearchAndMarkets.com, Business Wire, available at
23   https://www.businesswire.com/news/home/20200909005847/en/Global-Fish-Oil-Market-2020-to-
     2027---Opportunity-Analysis-and-Industry-Forecast---
24   ResearchAndMarkets.com#:~:text=The%20global%20fish%20oil%20market,and%20docosahexaen
     oic%20acids%20 (DHA).
25
     10
       Hossain, M.A., Fish as Source of Polyunsaturated Fatty Acids (PUFAs), Which One is Better-
26   Farmed or Wild?, Advance Journal of Food Science and Technology 3(6): 455, 459 (Table 2), 2011
     (“Hossain Publication”).
27
     11
28        Breivik at 28.

                                                             7
                           COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
             Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 9 of 38




 1   subsequently bleached and deodorized. The resulting oil is ultimately encapsulated and sold as

 2   supplements. Below, a diagram representing the standard method for processing fish oil. 12

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18             33.    Most significantly, standard fish oil is derived using a physical, rather than a

19   chemical process, such that no chemical bonds are broken or created during the extraction,

20   bleaching or deodorizing process. “Fish oil is produced without solvent extraction [but rather] is

21   pressed out of the cooked fish.”13

22             34.    The Omega-3 fatty acids in fish oil occur naturally in triglyceride form (“TAG”).

23   Triglyceride is the term used to define the molecular structure which bond these fatty acids (i.e.,

24

25
     12
        Bimbo, A. (2011). Marine oils; edible oil processing. AOCS Lipid Library, December 2016, available
26   at https://lipidlibrary.aocs.org/edible-oil-processing/marine-oils. The graph represents the wet reduction
     process -- the most common method used to convert raw fish into fish oil.
27
     13
28        Breivik at 25.

                                                             8
                           COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
          Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 10 of 38




 1   EPA and DHA) to a glycerol backbone. Triglycerides are the natural molecular form that make up

 2   virtually all fats and oils in both animals and plants and which the human body can directly digest. 14

 3          35.     Depending on the type of fish from which oil was derived, and the environmental

 4   conditions in which that fish was raised, the ratio of EPA and DHA can differ slightly, but typically

 5   will account for 30% of the fatty acid content (i.e.,180 mg of EPA and 120 mg of DHA per 1000

 6   milligrams of oil).15 Standard fish oil is often referred to as “18:12,” representing the typical ratio of

 7   EPA to DHA by weight (18% of the oil by weight is EPA; and 12% of the oil by weight is DHA).

 8   The remaining 70% of the fish oil consists of saturated fats, other omega-3 fatty acids, omega-6 and

 9   omega-9 fatty acids.16

10
     C.     OMEGA-3 FATTY ACID ETHYL ESTERS
11

12          36.     In the early 1980’s, the Japanese pharmaceutical company Mochida developed a

13   large-scale method to synthesize EPA and DHA into an ethyl ester chemical form. The process,

14   known as trans-esterification, enabled scientists to increase the yield of omega-3s from 30% to

15   upwards of 70% as well as manipulate the ratio between types of OM3s. 17 It also allowed chemists

16   to use lower grade fish oils as the starting material as rancidity due to age, storage and processing of

17   the oil are removed in the trans-esterification process and low yields of OM3s can be increased.

18

19   14
        See, e.g., Omega3 of Norway, available at https://norwayomega.com/omega3-fish-oil/#natural-
20   triglycerides-vs-artificial-ethylesters (last visited April 14, 2021).

21   15
        NIH, Omega-3 Fatty Acids, Fact Sheet for Health Professionals, National Institutes of Health,
     Office of Dietary Supplements (“NIH Fact Sheet”) available at
22   https://ods.od.nih.gov/factsheets/Omega3FattyAcids-HealthProfessional.
23   16
       Lembke, P., Production Techniques for Omega-3 Concentrates, Omega-6/3 Fatty Acids:
24   Functions, sustainability Strategy and Perspectives, DOI 10.1007/978-1-62703-215-5 (2013)
     available at https://www.puroomega.com/wp-content/uploads/2016/06/Lembke-2013-Production-
25   Techniques-Omega-3-Human-Press-2013-pp353-364.pdf (last visited April 14, 2021).

26
     17
       Klinik, M., A Review of Omega-3 Ethyl Esters for Cardiovascular Prevention and Treatment of
27   Increased Blood Triglyceride Levels, Vasc Health Risk Manag (2006), doi:
28   10.2147/vhrm.2006.2.3.251.

                                                           9
                      COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
             Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 11 of 38




 1             37.    Doing so, however, required the chemical alteration of fish oil on a molecular level,

 2   substantially transforming it from a natural product, into a synthetic product called Omega-3 Fatty

 3   Acid Ethyl Esters – a substance that is not found anywhere in nature.

 4             38.    Importantly, trans-esterification begins only after fish has been processed into oil. 18

 5   At that juncture, manufacturers have a choice – to sell fish oil as it is, or engage in the trans-

 6   esterification process as a means to boosting profits.

 7

 8                                      (1)    The Trans-Esterification Process

 9             39.    The first step in the trans-esterification process involves a chemical reaction whereby

10   the glycerol backbone of each triglyceride molecule in the fish oil is broken by introduction of an

11   industrial chemical catalyst such as sodium hydroxide, resulting in free fatty acids and a free

12   glycerol molecule.19 The free fatty acid forms of EPA and DHA, which are inherently unstable, are

13   chemically reacted with ethanol (an industrial alcohol).20 In a subsequent process known as

14   molecular distillation, the mixture is heat distilled under a vacuum resulting in a condensate omega-3

15   ethyl ester solution. 21 The concentration of omega-3s in the solution depends on variables within

16

17   18
          Breivik at 25.
18   19
        Douglas MacKay, ND, A Comparison of Synthetic Ethyl Ester Form Fish Oil vs. Natural
     Triglyceride Form (“MacKay Publication”),
19
     http://www.healthwiseonline.com/pdf/stuart_tomc_nordic_naturals_tg_vs_ee.pdf; Bimbo, A, Marin
20   Oils, AOCS Lipid Library, available at https://lipidlibrary.aocs.org/edible-oil-processing/marine-
     oils.
21
     20
      See MacKay Publication; see also Triglycerides vs. Ethyl Ester Forms of Fish Oil, Science Based
22   Health, https://www.sciencebasedhealth.com/Fish-Oil-EE-vs-TG-omega-3s-which-is-better-
     W119.aspx.
23
     21
24      Molecular distillation is a type of short-path vacuum distillation, characterized by an extremely
     low vacuum pressure which is performed using a molecular still. This process is characterized by
25   short term exposure of the distillate liquid to high temperatures in high vacuum in the distillation
     column and a small distance between the evaporator and the condenser.
26   https://en.wikipedia.org/wiki/Molecular_distillation; See also Breivik, H., H. G.G., and B.
     Kristinsson, Preparation of highly purified concentrates of eicosapentaenoic acid and
27   docosahexaenoic acid, JAOCS, 1997. 74(11): p. 1425-29; Breivik, H. Concentrates. In: Long Chain
28   Omega-3 Specialty Oils, pp. 111-140, The Oily Press Bridgwater England (2007).

                                                            10
                           COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
          Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 12 of 38




 1   the distillation process, but typically ranges from 50-70%. 2 The constituent compounds are DHA

 2   Ethyl Esters and EPA Ethyl Esters — which are molecularly distinct from the precursor DHA and

 3   EPA triglyceride molecules. The diagram below shows the most common trans-esterification process

 4   beginning with crude fish oil and resulting in the formation of ethyl esters. 22

 5

 6

 7

 8

 9

10

11

12

13

14

15          40.     The trans-esterification process allows manufacturers to do one of several things that

16   yield significant financial benefits: (1) Increase the levels of EPA-EE and DHA-EE far in excess of

17   the 18/12 limit of TAG EPA and TAG DHA in fish oil. Where the standard fish oil typically yields

18   only 30% DHA/EPA by volume, trans-esterification allows manufacturers to obtain DHA-EE and

19   EPA-EE that yields upwards of 70% by volume; (2) Alter the natural ratios of DHA/EPA (i.e., 120

20   mg / 180 mg per 1000 mg) to create DHA-EE / EPA-EE in any ratio the manufacturer desires; (3)

21   Use low grade crude fish oil generated from fish offal -- heads, viscera and other body parts

22   discarded in preparing fish for consumption (i.e. fish waste) -- in lieu of a whole small oily fish (e.g.,

23   sardine, anchovy, menhaden) that are traditionally caught and processed for the production of fish

24   oil. In addition to being low quality, offal produces small volumes of oil compared to whole fish

25

26

27   22
       Bimbo, A.P. Processing of marine oils. In: Long Chain Omega-3 Specialty Oils, pp. 77-109 (H.
28   Breivik (ed.) The Oily Press Bridgwater England) (2007).

                                                          11
                      COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
          Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 13 of 38




 1   because these edible species are primarily non-fatty fish. 23 For example, a study exploring the

 2   efficiency of extracting oil from the heads of two tuna species, found the crude oil yields are only

 3   between 1-2%, far less than the average 30% yield from whole fish species that are caught

 4   specifically for rendering of fish oil.24 Inconsistent and low yields, in addition to the fact that the raw

 5   materials consist of fish waste renders the resulting crude fish oil unsuitable for human consumption

 6   and requires trans-esterification to create a useable yield. 25

 7           41.     At the end of the trans-esterification process, the crude fish oil has been substantially

 8   transformed into Fatty Acid Ethyl Esters consisting of DHA-EE, EPA-EE and other OM3 fatty acid

 9   ethyl esters. At this point, the solution may be encapsulated and sold as a dietary supplement, or

10   further concentrated, refined and sold as a drug. 26

11           42.     Ultimately, once trans-esterified, fish oil is substantially and irrevocably transformed

12   into Omega-3 fatty acid ethyl esters -- a substance that cannot be found in any part of any fish.

13   Calling it “fish oil,” therefore, is fraudulent, deceptive and misleading.

14
     D.      OMEGA-3 FATTY ACID ETHYL ESTERS ARE NOT FISH OIL
15
                       (1)   DHA & EPA Ethyl Esters are Different Molecules than DHA & EPA
16                           Found in Natural Fish Oil
17           43.     The trans-esterification process substantially and irrevocably transforms the Omega-
18   3s in fish oil from their natural triglyceride form into Omega-3 fatty acid ethyl esters. Critically,
19

20
     23
       Bimbo, A. (2011). Marine oils; edible oil processing. AOCS Lipid Library, December 2016,
21   available at http://lipidlibrary.aocs.org/OilsFats/content.cfm?ItemNumber=40332
22   24
        Kasmiran, B. 2018.Comparison and evaluation of the quality of fish oil and fishmeal extracted from
23   the heads of Yellowfin tuna (Thunnus albacares) and Albacore tuna (Thinnus alalunga). Nations
     University Fisheries Training Programme, Iceland, available at
24   http://www.unuftp.is/static/fellows/document/britney16prf.pdf.
     25
25     Alfio, V, et al, From Fish Waste to Value: An Overview of the Sustainable Recovery of Omega-3
     for Food Supplements, Molecules. 2021 Feb; 26(4): 1002. Published online 2021 Feb 13. doi:
26   10.3390/molecules26041002 available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7918619/
27   26
        See e.g., Lovaza Prescribing information available at
28   https://www.accessdata.fda.gov/drugsatfda_docs/label/2009/021654s023lbl.pdf.

                                                            12
                      COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
          Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 14 of 38




 1   these substances, (fish oil and omega-3 fatty acid ethyl esters), are distinguishable on a molecular

 2   level such that it is impossible as a matter of law or logic for them to share a common or usual name.

 3   Indeed, they do not. Along with their molecular differences, they have different common or usual

 4   names which must be properly represented on labeling of any dietary supplement in which they are

 5   contained. To do otherwise is deceptive, misleading, fraudulent and illegal.

 6
                               DHA27                          DHA-EE28
 7
      Empirical Formulae       C22H32O2                       C24H36O2
 8    Molecular Weight         328.50 g/mol                   356.55 g/mol
 9    Synonyms                 Docosahexaenoic acid           Docosahexaenoic acid ethyl ester
10                             Cervonic acid,                 Ethyl docosahexaenoate
                               Doconexento                    Cervonic acid ethyl ester
11                             Doconexentum
                               Doxonexent
12
                               Docosahexaenoate
13    Molecular
      Structures
14

15

16

17

18

19

20

21

22

23

24

25
     27
        See NIH, National Library of Medicine available at
26   https://pubchem.ncbi.nlm.nih.gov/compound/445580
27   28
        See NIH, National Library of Medicine available at
28   https://pubchem.ncbi.nlm.nih.gov/compound/9831416

                                                        13
                      COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
            Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 15 of 38




 1
                               EPA29                          EPA-EE30
 2
      Empirical                C20H30O2                       C22H34O2
 3
      Formulae
 4    Molecular Weight         302.5 g/mol                    330.51
 5    Synonyms                 Eicosapentaenoic acid          Eicosapentaenoic acid ethyl ester
                               Icosapent, 10417-94-4          Epadel
 6
                               Icosapento                     Ethyl eicosapentaenoate
 7                             Icosapentum                    Ethyl eicosapentaenoic acid
                               Timnodonic acid                Ethyl icosapentaenoate
 8                                                            Ethyl icosapentate
                                                              Ethyl-eicosapentaenoic acid
 9                                                            Ethyl-EPA
10                                                            Icosapentaenoate
                                                              icosapentate
11                                                            Icosapent ethyl
                                                              Timnodonic acid ethyl ester
12    Molecular
      Structures
13

14

15

16

17

18

19

20

21

22

23

24

25

26
     29
          Pub Chem, available at https://pubchem.ncbi.nlm.nih.gov/compound/446284
27
     30
28        Pub Chem, available at https://pubchem.ncbi.nlm.nih.gov/compound/9831415

                                                        14
                       COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
            Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 16 of 38




 1            44.    As demonstrated above, these molecules are distinct in every regard. They have

 2   different molecular weights, chemical structures, physical properties and common/usual names.

 3                                   (2)     Monographs

 4            45.    The United States Pharmacopeia (“USP”) is one of the most comprehensive sources

 5   for medicine and dietary supplement standards in the world. The USP National Formulary (“USP-

 6   NF”) provides over 5000 reference standards for medicines and over 300 reference standards for

 7   dietary supplements. The standards are used to help ensure the quality of these products and their

 8   ingredients, and to protect the safety of patients. 31

 9            46.    Among its quality standards, the USP-NF provides a series of monographs which

10   articulate the quality expectations for “identity, strength, purity, and performance” of certain drugs

11   and dietary supplements. Id. Included among the USP references for dietary substances are

12   monographs for Docosahexaenoic Acid Ethyl Ester (500 mg); Docosahexaenoic Acid (250 mg);

13   Eicosapentaenoic Acid (300 mg); Eicosapentaenoic Acid Ethyl Ester; Fish Oil Omega-3 Acid Ethyl

14   Esters Concentrate; Omega-3-Acid Ethyl Esters; and Fish Oil (1 g).

15            47.    The figure below juxtaposes the mass spectra of the USP monograph for fish oil with

16   that of MRI’s Triple Strength Fish Oil. 32 As demonstrated below, fish oil is an amazingly complex

17   natural product which consists of hundreds of constituent ingredients. In contrast, the MRI Product is

18   a synthetic construct consisting primarily of DHA-EE and EPA-EE. Each peak represents a different

19   molecule with a unique mass to charge ratio (m/z). From a macro perspective, the monographs

20   undeniably demonstrate that these are distinct products. From a granular perspective, the

21   monographs highlight the fact that, despite their representation to the contrary, the MRI Product

22   contains no DHA or EPA, much less in the amounts claimed.

23

24

25   31
          https://www.usp.org/about/public-policy/overview-of-monographs
26   32
        United States Pharmacopeia – National Formulary Catalog # 1270424, available at
     https://store.usp.org/OA_HTML/ibeCCtpItmDspRte.jsp?sitex=10020:22372:US&item=33515
27

28

                                                              15
                       COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
          Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 17 of 38




 1

 2

 3                                                     [DHA-EE + Na]+

 4

 5
                                                        [EPA-EE + Na]+
 6

 7

 8

 9

10

11

12

13

14

15

16

17          48.     In addition to the USP, numerous other industry and scientific authorities

18   independently confirm the differences between fish oil and omega-3 fatty acid ethyl esters.

19          49.     Codex Alimentarius Commission (“Codex”) was created in 1963 by two U.N.

20   organizations, the Food and Agriculture Organization and the World Health Organization. Its main

21   purpose is to protect the health of consumers and to ensure fair practices in international trade in

22   food through the development of food standards, codes of practice, guidelines and other

23   recommendations. Codex standards and guidelines are developed by committees, which are open to

24   all member countries. Member countries review and provide comments on Codex standards and

25   related texts at several stages in the development process. In the United States, public meetings are

26   held to receive comments on Codex drafts and comments are invited from all interested parties.

27

28

                                                         16
                      COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
          Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 18 of 38




 1   Although Codex standards and related texts are voluntary, they do provide a template for laws and

 2   are used by the World Trade Organization as an agreed benchmark in global trade disputes. 33

 3          50.      FDA participates and exercises leadership in the Codex Alimentarius Commission.

 4   The objective of FDA’s participation in Codex is to develop science-based international food safety,

 5   labeling, and other pertinent standards that provide consumer protection, labeling information, and

 6   prevention of economic fraud and deception that are consistent with U.S. regulations and laws.

 7          51.      FDA uses procedures that promote consumer protection and transparency, as it works

 8   with the U.S. Codex Office to develop U.S. Delegation positions on matters before relevant Codex

 9   committees.34

10          52.      In 2017, the Codex Alimentarius Committee adopted standards for fish oil. It was a

11   long process that started in 2011 “involving many discussions on the finer details which was

12   important to clarify as the purpose of this Standard is to protect consumer health and promote fair

13   practices in the trade of fish oil.”35 Significantly, the Codex, like the USP, recognizes and draws a

14   distinction between natural fish oil and trans-esterified products. 36

15

16

17
     33
        FDA, Responses to Questions about Codex and Dietary Supplements, available
18   https://www.fda.gov/food/dietary-supplements-guidance-documents-regulatory-
19   information/responses-questions-about-codex-and-dietary-supplements#what (last visited April 13,
     2021).
20   34
       FDA, FDA's Participation in Codex, available at https://www.fda.gov/food/international-
21   cooperation-food-safety/fdas-participation-codex (last visited April 13, 2021).

22
     35
        IFFO, CODEX Standard for Fish Oil, available at https://www.iffo.net/codex-standard-fish-oil
23   (last visited April 13, 2021).
24   36
       Section 2.2 defines “Fish oils” as those derived from one or more species of fish or shellfish. 36 In
25   contrast, Section 2.6 defines “Concentrated fish oils ethyl esters” as those derived from fish oils
     described in Section 2.1 to 2.4 and are primarily composed of fatty acids ethyl esters. See, Report of
26   the U.S. Delegate, 25th Session, Codex Committee on Fats and Oils, United States Department of
     Agriculture, available at https://www.usda.gov/sites/default/files/documents/delegates-report-
27   02272017.pdf (last visited April 13, 2021).
28

                                                          17
                      COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
          Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 19 of 38




 1         53.      Similarly, the Global Organization for EPA and DHA omega-3s (“GOED”), the

 2   largest and most significant trade group of the Omega-3 industry, also maintains a series of

 3   monographs which, like the USP and CODEX, differentiates between TAG and EE, as well a series

 4   of particular fish oils (e.g., Salmon, Tuna, Anchovy, etc). It provides members “technical guidance

 5   on specific and recommended test methodologies and quality parameters for a number of EPA

 6   and/or DHA containing product classes currently covered under the GOED Voluntary

 7   Monograph.”37 EPA/DHA-containing product classes currently covered by this GOED Voluntary

 8   Monograph [include]: Refined EPA and/or DHA Omega-3 Oil Triglycerides, EPA and/or DHA

 9   Omega-3 Oil Ethyl Ester Concentrates, EPA and/or DHA Omega-3 Oil Triglyceride Concentrates,

10   Tuna Oil, Salmon Oil and Anchovy Oil. Consistent with the USP and Codex, GOED’s monographs

11   confirm that fish oil is not synonymous with fatty acid ethyl esters and cannot be so named.

12
                                    (3)     U.S. Customs and Border Protection
13
            54.     The U.S. Customs and Border Protection (“CBP”) is one of the world's largest law
14
     enforcement organizations whose duties include the facilitation of lawful international trade. 38
15
     Among other things, the CPB is responsible for the interpretation and enforcement of the
16
     Harmonized Tariff Schedule of the United States (“HTS”) which is a hierarchical structure for
17
     describing all goods in trade for duty, quota, and statistical purposes. 39
18
            55.     The CPB has issued more than 20,000 rulings related to the proper interpretation of
19
     products and where they may be classified under the HTS.
20

21

22

23   37
        GOED Voluntary Monograph, Version 7.2, March 15, 2021 , available at
24   https://goedomega3.com/goed-monograph (last visited April 13, 2021).
     38
25    See, U.S. Customs and Border Protection available at https://www.cbp.gov/about (last visited
     April 13, 2021).
26
     39
        United States International Trade Commission, available at
27   https://www.usitc.gov/harmonized_tariff_information (last visited April 13, 2021).
28

                                                          18
                      COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
          Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 20 of 38




 1           56.     On several occasions the CPB considered the appropriate tariff classification for

 2   Omega-3 Acid Ethyl Esters. Consistently, the CPB recognized that trans-esterification substantially

 3   transforms fish oil into a different product which results in a different tariff classification.

 4           57.     In 2011, the CPB tested and reviewed a product that was described as “a gelatin

 5   capsule containing 1000 milligrams of fish oil, said to be derived from anchovy, sardine, herring or

 6   other fish species.” The CPB determined that the “fish oil” had been substantially transformed from

 7   its original fish oil source -- “the crude fish oil has been refined and chemically modified by

 8   deodorizing, ethylating (conversion of triglycerides to ethyl esters), distillation, winterizing/cold

 9   filtrating, bleaching and drumming.” Accordingly, while the petitioner sought to classify the trans

10   esterified product under Section 1504.20.4000 of the HTS which pertains to “fish-liver oils and their

11   fractions, whether or not refined, but not chemically modified,” the CPB concluded that “[b]ased on

12   the manufacturing process of the fish oil, they will be classified elsewhere…. The applicable

13   subheading for these products will be 2106.90.9998, HTSUS, which provides for food preparations

14   not elsewhere specified or included…other…other…other. The duty rate will be 6.4 percent ad

15   valorem.” (emphasis added).40

16          58.      Just as an apple cannot be called a pear, an omega-3 acid ethyl ester cannot be called

17   fish oil. As a significant seller of dietary supplements and the best selling “Fish Oil” supplement on

18   Amazon, MRC’s obligation to label its Products truthfully and accurately are even more compelling.

19

20
     40
21      Customs Ruling, N171795, July 5, 2011, available at
     https://rulings.cbp.gov/search?term=N171795&collection=ALL&sortBy=RELEVANCE&pageSize
22   =30&page=1; See also, HQ H295287 (June 18, 2020) available at
     https://rulings.cbp.gov/search?term=HQ%20H295287&collection=ALL&sortBy=RELEVANCE&p
23   ageSize=30&page=1 (“CBP has a long-standing position that in order to be classified in Chapter 15,
24   HTSUS, as fats or oils, products must predominantly be composed of triglycerides. See
     Headquarters Ruling Letter (“HQ”) H102457, dated September 8, 2010; HQ 963166, dated
25   December 11, 2001; HQ 965396, dated July 23, 2002; HQ 964531, dated March 14, 2002; HQ
     965699, dated September 25, 2002; New York Ruling Letter (“NY”) N234974, dated November 19,
26   2012…. Accordingly, only products composed primarily of triglycerides are classifiable under
     heading 1515, HTSUS.”); See, also, United States Pharmacopeia – National Formulary monograph
27   catalog confirming different HTSUS as between fish oil and Omega-3 Fatty Acids.
28

                                                           19
                      COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
          Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 21 of 38




 1   At bottom, this Product is a fatty acid ethyl ester. Labeling and selling it as fish oil is false,

 2   misleading, deceptive and unlawful.

 3
                                     SPECIFIC LABELING VIOLATIONS
 4

 5           59.     The Federal Food, Drug & Cosmetic Act (“FDCA”) broadly regulates the sale of

 6   food and beverages to the consuming public. 21 U.S.C §301. It was promulgated in significant part

 7   to prevent consumer deception and was principally implemented through the creation of a uniform

 8   system of labeling on which consumers could rely to make informed purchasing decisions.

 9           60.     The FDCA prohibits the misbranding of any food. 21 U.S.C. §331(b). Generally, a

10   food is misbranded if, among other things, its labeling is false or misleading. 21 U.S.C. § 343.

11           61.     The Nutrition Labeling and Education Act of 1990 amended the FDCA by requiring

12   that most foods, including dietary supplements, bear nutrition labeling. Subsequently, the Dietary

13   Supplement Health and Education Act of 1994 (“DSHEA”) amended the Act, in part, by defining

14   "dietary supplements," adding specific labeling requirements for dietary supplements, and providing

15   for optional labeling statements.

16           62.     Dietary supplements must bear labeling in accordance with applicable provisions of

17   FDCA. The MRC Product labels not only violate the clear mandates of the FDCA, but are

18   independently false, misleading, and operate as a deception on the consuming public.

19                             (1)   Fish Oil is Not the Common or Usual Name of This Product

20           63.     The principal display panel (“PDP”) of the MRC Product describes the supplement as

21   a Triple Strength “Fish Oil” containing “2000 mg of Fish Oil consisting of 800 mg of EPA and 600

22   mg of DHA.

23

24           Section 21 C.F.R. 101.3 states in relevant part:

25
             (a) The principal display panel of a food in package form shall bear as one of its
26           principal features a statement of the identity of the commodity. (b) Such statement of
27           identity shall be in terms of: (1) The name now or hereafter specified in or required
             by any applicable Federal law or regulation; or, in the absence thereof, (2) The
28           common or usual name of the food; or, in the absence thereof (3) An appropriately

                                                           20
                      COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
          Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 22 of 38



            descriptive term, or when the nature of the food is obvious, a fanciful name
 1          commonly used by the public for such food.
 2
            64.     The statement of identity for a dietary supplement is the name that appears on the
 3
     label of the dietary supplement. As a general matter, the statement of identity of a dietary
 4
     supplement is the name specified by federal law or regulation, or, if no such name is specified, its
 5
     common or usual name.41
 6
            65.     As demonstrated in great detail herein, Fish Oil and Omega-3 Acid Ethyl Esters are
 7
     not the same. They are different on a molecular level and have different common and usual names.
 8
            66.     It is indisputable that the MRC Products were trans-esterified – a process that
 9
     substantially transformed what was once natural fish oil containing OM3s in triglyceride form into a
10
     synthetic product consisting of fatty acid ethyl esters.
11
            67.     MRC’s failure to identify its Product by its common and usual name, obfuscated the
12
     most important information that is conveyed about a product – its name and contents. By failing to
13
     properly name its Products, MRC has deceived Plaintiff and members of the class, depriving them of
14
     a consumer’s most basic right to make an informed purchasing decision.
15
                                    (2)     The Supplement Fact Section is False and Misleading
16
            68.     Unfortunately for Plaintiff and members of the class, the misrepresentation on the
17
     Principal Display Panel is further exacerbated by misrepresentations on the Supplement Facts panel
18
     on the back of the label.
19

20

21

22

23

24

25

26   41
        See, 21 U.S.C. 321(ff)(2)(C), 21 U.S.C. 343(s)(2)(B), 21 CFR §101.1 and 21 CFR §101.3; FDA
     Dietary Supplement Labeling Guide “FDA Labeling Guide”) available at
27   https://www.fda.gov/food/dietary-supplements-guidance-documents-regulatory-information/dietary-
28   supplement-labeling-guide-chapter-ii-identity-statement.

                                                          21
                      COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
          Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 23 of 38




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13          69.     Supplement manufacturers are generally required to disclose all ingredients contained

14   in their products. 21 C.F.R. §101.36. The obligation to describe those ingredients by their common

15   or usual name applies with same force in the Supplement Fact section as it does on the principal

16   display panel. As detailed above, the common or usual name of the contents of this Product is an

17   Omega-3 fatty acid ethyl esters and not “Fish Oil.” Moreover, the Supplement Facts erroneously

18   claim the Product contains EPA and DHA, which it does not. This Product contains 0 mg of

19   Eicosapentaenoic acid (EPA) and 0 mg Docosahexaenoic acid (DHA) as demonstrated in the

20   comparative mass spectra above. Once trans-esterified, the EPA in fish was substantively modified

21   into ethyl icosapentate (aka Eicosapentaenoic acid ethyl ester) (EPA-EE) a molecule separate and

22   distinct from EPA. Similarly, the Docosahexaenoic acid (DHA) in fish oil, once trans-esterified,

23   was substantively modified into ethyl docosahexaenate (aka Docosahexaenoic acid ethyl ester)

24   (DHA-EE), a molecule sperate and distinct from DHA. Although both DHA-and DHA-EE may be

25   listed by any number of synonyms, critically, none of their synonyms are shared. Failure to properly

26   identify EPA-EE and DHA-EE as constituent ingredients violates the mandates of the FDCA and

27   independently renders the Products’ Supplement Fact section false and misleading under state

28   consumer protection laws.

                                                       22
                     COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
          Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 24 of 38




 1          70.       As detailed above, trans-esterification substantially transformed “fish oil” into an

 2   Omega-3 acid ethyl ester. This transformation also affected all the individual components of the fish

 3   oil either by eliminating them entirely, or transforming them into fatty acid ethyl esters. Each of

 4   these omegas, although once triglycerides are now ethyl esters, different molecules with different

 5   common and usual names.

 6                                   (3)     MRC Fails to List All the Ingredients in the Products

 7          71.       While the Product principally contains EPA-EE and DHA-EE, it also contains 600

 8   mg of other omega-3s which MRC fails to identify and list in the Supplement Fact Sections in

 9   contravention of its obligations under the FDCA.

10          72.       Section 21 C.F.R. §101.36 applies specifically to the nutrition labeling of dietary

11   supplements. It divides dietary ingredients into two categories – those that have a Reference Daily

12   Intake (RDI) or a Daily Reference Value (DRV) as established in §101.9(c) (referred to as “(b)(2)-

13   dietary ingredients”) and those that do not have an RDI/DRV (referred as “other ingredients”). 21

14   CFR §§101.36(b)(2) and (3).

15          73.       Dietary ingredients for which no daily values have been established must be listed by

16   their common or usual names when they are present in a dietary supplement. They must be identified

17   as having no Daily Values by use of a symbol in the column for % Daily Value that refers to the

18   footnote Daily Value Not Established. 21 CFR 101.36(b)(2)(iii)(F) and (b)(3).

19          74.       OM3s, in any form, do not have an RDI/DVR and therefore are considered other

20   dietary ingredients. Their constituent components must be listed pursuant to 21 C.F.R.

21   §101.36(b)(3).

22          75.       MRC’s failure to include these sub-components in the Supplement Fact Section

23   further deprives consumers of material information relevant to making informed purchasing

24   decisions. Failure to include this information operates as a fraud and deception on the consuming

25   public and is violation of the law.

26                                   (4)     Other Labeling Misrepresentations

27          76.       The FDCA deems dietary supplements to be misbranded if their labeling is false or

28   misleading in any way. 21 U.S.C. § 343.

                                                          23
                       COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
          Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 25 of 38




 1          77.     In addition to the above, the PDP claims it is “Triple Strength.” While comparative

 2   nutrient content claims are generally allowed, they require notice of the comparable product. Here,

 3   MRC not only fails to identify such a product, even if one were to assume the comparator is a

 4   standard 1000 mg fish oil capsule, such a representation would also be false and misleading as

 5   MRC’s Product contains 0 mg of EPA and 0 mg of DHA and it’s not fish oil.

 6

 7                                              ECONOMIC INJURY

 8          78.     Plaintiff sought to buy products that were lawfully labeled, marketed and sold.

 9          79.     Plaintiff saw and relied on Defendant’s misleading labeling of its Product.

10          80.     Plaintiff believed that the Product purchased contained real fish oil.

11          81.     Plaintiff believed that the Product was lawfully marketed and sold.

12          82.     In reliance on the claims made by Defendant regarding the qualities of its Product,

13   Plaintiff paid for a Product which he did not receive and/or paid a price premium.

14          83.     As a result of his reliance on Defendant’s misrepresentations, Plaintiff received a

15   Product that lacked the promised ingredient which he reasonably believed it contained.

16          84.     Plaintiff received a Product that was unlawfully marketed and sold.

17          85.     Plaintiff lost money and thereby suffered injury as he would not have purchased this

18   Product and/or paid as much for it absent the misrepresentation.

19          86.     Defendant knows that the statement of identity and contents of a dietary supplement

20   are material to a consumer’s purchasing decision.

21          87.     Plaintiff altered his position to his detriment and suffered damages in an amount

22   equal to the amounts he paid for the Product, and/or in additional amounts attributable to the

23   deception.

24          88.     By engaging in the false and deceptive conduct alleged herein Defendant reaped, and

25   continues to reap financial benefits in the form of sales and profits from their Product.

26          89.     Plaintiff would be willing to purchase MRC Products again in the future should he be

27   able to rely on Defendant’s labeling and marketing as truthful and non-deceptive.

28

                                                         24
                      COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
          Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 26 of 38




 1                                      CLASS ACTION ALLEGATIONS

 2          90.        Plaintiff brings this action on behalf of himself and on behalf of classes of all others

 3   similarly situated consumers defined as follows:

 4                         a. National: All persons in the United States who purchased MRC’s Product in

 5                            the United States during the Class Period.

 6                         b. California: All persons in California who purchased MRC’s Product in

 7                            California during the Class Period.

 8                         c. Class Period is the maximum time allowable as determined by the statute of

 9                            limitation periods accompanying each cause of action.

10          91.        Plaintiff brings this Class pursuant to Federal Rule of Civil Procedure 23(a), and

11   23(b)(1), 23(b)(2), 23(b)(3) and 23(c)(4).

12          92.        Excluded from the Classes are: (i) Defendant and their employees, principals,

13   affiliated entities, legal representatives, successors and assigns; and (ii) the judges to whom this

14   action is assigned.

15          93.        Upon information and belief, there are tens of thousands of members of the Class.

16   Therefore, individual joinder of all members of the Class would be impracticable.

17          94.        There is a well-defined community of interest in the questions of law and fact

18   affecting the parties represented in this action.

19          95.        Common questions of law or fact exist as to all members of the Class. These

20   questions predominate over the questions affecting only individual Class members. These common

21   legal or factual questions include but are not limited to:

22                a. Whether Defendant marketed, packaged, or sold the Class Products to

23                     Plaintiff and those similarly situated using false, misleading, or

24                     deceptive statements or representations;

25                b. Whether Defendant omitted or misrepresented material facts in

26                     connection with the sales of their Products;

27                c.   Whether Defendant participated in and pursued the common course of

28                     conduct complained of herein;

                                                            25
                        COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
          Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 27 of 38




 1                d. Whether Defendant has been unjustly enriched as a result of their

 2                   unlawful business practices;

 3                e. Whether Defendant’s actions violate the Unfair Competition Law, Cal.

 4                   Bus. & Prof. Code §§17200, et seq. (the “UCL”);

 5                f. Whether Defendant’s actions violate the False Advertising Law, Cal.

 6                   Bus. & Prof. Code §§17500, et seq. (the “FAL”);

 7                g. Whether Defendant’s actions violate the Consumers Legal Remedies

 8                   Act, Cal. Civ. Code §§1750, et seq. (the “CLRA”);

 9                h. Whether Defendant’s actions constitute breach of express warranty;

10                i. Whether Defendant’s should be enjoined from continuing the above-

11                   described practices;

12                j. Whether Plaintiff and members of the Class are entitled to declaratory

13                   relief; and

14                k. Whether Defendant’s should be required to make restitution, disgorge

15                   profits, reimburse losses, and pay damages as a result of the above-

16                   described practices.

17          96.      Plaintiff’s claims are typical of the claims of the Class, in that Plaintiff was a

18   consumer who purchased Defendant’s Product. Plaintiff is no different in any relevant respect from

19   any other Class member who purchased the Product, and the relief sought is common to the Class.

20          97.      Plaintiff is an adequate representative of the Class because his interests do not

21   conflict with the interests of the members of the Class he seeks to represent, and he has retained

22   counsel competent and experienced in conducting complex class action litigation. Plaintiff and his

23   counsel will adequately protect the interests of the Class.

24          98.      A class action is superior to other available means for the fair and efficient

25   adjudication of this dispute. The damages suffered by each individual Class member likely will be

26   relatively small, especially given the cost of the Products at issue and the burden and expense of

27   individual prosecution of the complex litigation necessitated by Defendant’s conduct. Thus, it would

28   be virtually impossible for members of the Class individually to effectively redress the wrongs done

                                                          26
                       COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
            Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 28 of 38




 1   to them. Moreover, even if members of the Class could afford individual actions, it would still not be

 2   preferable to class-wide litigation. Individualized actions present the potential for inconsistent or

 3   contradictory judgments. By contrast, a class action presents far fewer management difficulties and

 4   provides the benefits of single adjudication, economies of scale, and comprehensive supervision by a

 5   single court.

 6           99.     In the alternative, the Class may be certified because Defendant has acted or refused

 7   to act on grounds generally applicable to the Class, thereby making appropriate preliminary and final

 8   equitable relief with respect to each Class.

 9           100.    The requirements for maintaining a class action pursuant to Rule 23(b)(2) are also

10   met, as Defendant has acted or refused to act on grounds generally applicable to the Class, thereby

11   making appropriate final injunctive relief or corresponding declaratory relief with respect to the

12   Class as a whole.

13
                                          FIRST CAUSE OF ACTION
14
                                          Unlawful Business Practices
15                            Violation of The Unfair Compettion Law (“UCL”)
                                      Bus. & Prof. Code §§17200, et seq.
16
             101.    Plaintiff incorporates each and every allegation contained in the paragraphs above as
17
     if restated herein.
18
             102.    The UCL defines unfair business competition to include any “unlawful, unfair or
19
     fraudulent” act or practice, as well as any “unfair, deceptive, untrue or misleading” advertising. Cal.
20
     Bus. Prof. Code §17200.
21
             103.    A business act or practice is “unlawful” if it violates any established state or federal
22
     law.
23
             104.    Defendant’s acts, omissions, misrepresentations, practices, and/or non-disclosures
24
     concerning the Products alleged herein, constitute “unlawful” business acts and practices in that they
25
     violate the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§301, et seq. and its implementing
26
     regulations, including, at least, the following sections:
27

28

                                                          27
                       COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
          Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 29 of 38




 1                       a. 21 U.S.C. §343(a), which deems food misbranded when its labeling contains a

 2                           statement that is false or misleading in any particular;

 3                       b. 21 C.F.R. §102.5(a)-(d), which prohibits the naming of foods so as to create

 4                           an erroneous impression about the presence or absence of ingredient(s) or

 5                           component(s) therein;

 6                       c. 21 U.S.C. §§331and 333, which prohibits the introduction of misbranded

 7                           foods into interstate commerce.

 8                       d. 21 C.F.R. §101.3 and 21 C.F.R. §101.36 as described above, pertaining to,

 9                           inter alia, use of common or usual names.

10           105.    California has expressly adopted federal labeling requirements as its own pursuant to

11   the Sherman Food, Drug, and Cosmetic Law, CAL. HEALTH & SAFETY CODE § 109875 et seq.

12   (the “Sherman Law”), the Sherman Law, which provides that “[a]ll food labeling regulations and

13   any amendments to those regulations adopted pursuant to the federal act, in effect on January 1,

14   1993, or adopted on or after that date shall be the food regulations of this state.” CAL. HEALTH &

15   SAFETY CODE § 110100.

16          106.     This identical conduct serves as the sole factual basis of each cause of action brought

17   by this Complaint, and Plaintiff does not seek to enforce any of the state law claims to impose any

18   standard of conduct that exceeds that which would violate the FDCA.

19           107.    Each of MRC’s violations of federal law and regulations violates California’s

20   Sherman Food, Drug, and Cosmetic Law, CAL. HEALTH & SAFETY CODE § 109875 et seq. (the

21   “Sherman Law”), including, but not limited to, the following sections:

22           108.    Section 110100 (adopting all FDA regulations as state regulations);

23           109.    Section 110290 (“In determining whether the labeling or advertisement of a food . . .

24   is misleading, all representations made or suggested by statement, word, design, device, sound, or

25   any combination of these, shall be taken into account.”);

26           110.    Section 110390 (“It is unlawful for any person to disseminate any false advertisement

27   of any food. . . . An advertisement is false if it is false or misleading in any particular.”);

28

                                                           28
                      COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
           Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 30 of 38




 1           111.     Section 110395 (“It is unlawful for any person to manufacture, sell, deliver, hold, or

 2   offer for sale any food . . . that is falsely advertised.”);

 3           112.     Section 110398 (“It is unlawful for any person to advertise any food, drug, device, or

 4   cosmetic that is adulterated or misbranded.”);

 5           113.     Section 110400 (“It is unlawful for any person to receive in commerce any food . . .

 6   that is falsely advertised or to deliver or proffer for delivery any such food . . . .”); and

 7           114.     Section 110660 (“Any food is misbranded if its labeling is false or misleading in any

 8   particular.”).

 9           115.     Each of the challenged omissions, statements, and actions by MRC violates the

10   FDCA, and the Sherman Law, and, consequently, violates the “unlawful” prong of the UCL.

11           116.     MRC’s conduct is further “unlawful” because it violates California’s False

12   Advertising Law, CAL. BUS. & PROF. CODE § 17500 et seq. (the “FAL”), and California’s

13   Consumers Legal Remedies Act, CAL. CIV. CODE § 1750 et seq. (the “CLRA”), as discussed in

14   the claims below.

15           117.     By committing the unlawful acts and practices alleged above, Defendants have

16   engaged, and continue to be engaged, in unlawful business practices within the meaning of

17   California Business and Professions Code §§17200, et seq.

18           118.     Through their unlawful acts and practices, Defendant has obtained, and continues to

19   unfairly obtain, money from members of the Class. As such, Plaintiff requests that this Court cause

20   Defendant to restore this money to Plaintiff and all members of the Class, to disgorge the profits

21   Defendant made on these transactions, and to enjoin Defendant from continuing to violate the Unfair

22   Competition Law or violating it in the same fashion in the future. Otherwise, the Class may be

23   irreparably harmed and denied an effective and complete remedy if such an order is not granted.

24

25

26

27

28

                                                            29
                       COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
          Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 31 of 38




 1
                                        SECOND CAUSE OF ACTION
 2                                         Unfair Business Practices
                                   Violation of The Unfair Competition Law
 3                                    Bus. & Prof. Code §§ 17200, et seq.
 4           119.    Plaintiff incorporates each and every allegation contained in the paragraphs above as

 5   if restated herein.

 6           120.    The UCL defines unfair business competition to include any “unlawful, unfair or

 7   fraudulent” act or practice, as well as any “unfair, deceptive, untrue or misleading” advertising. Cal.

 8   Bus. Prof. Code §17200.

 9           121.    A business act or practice is “unfair” under the Unfair Competition Law if the reasons,

10   justifications and motives of the alleged wrongdoer are outweighed by the gravity of the harm to the

11   alleged victims.

12           122.    Defendant has violated, and continue to violate, the “unfair” prong of the UCL through

13   their misleading description of the Product. The gravity of the harm to members of the Class resulting

14   from such unfair acts and practices outweighs any conceivable reasons, justifications, or motives of

15   Defendant for engaging in such deceptive acts and practices. By committing the acts and practices

16   alleged above, Defendant engaged, and continued to engage, in unfair business practices within the

17   meaning of California Business and Professions Code §§17200, et seq.

18           123.    Through their unfair acts and practices, Defendant obtained, and continued to unfairly

19   obtain, money from members of the Class. As such, Plaintiff has been injured and requests that this

20   Court cause Defendant to restore this money to Plaintiff and the members of the Class, to disgorge the

21   profits Defendant made on their Products, and to enjoin Defendant from continuing to violate the

22   Unfair Competition Law or violating it in the same fashion in the future. Otherwise, the Class may be

23   irreparably harmed and denied an effective and complete remedy if such an Order is not granted.

24

25

26

27

28

                                                         30
                        COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
          Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 32 of 38



                                        THIRD CAUSE OF ACTION
 1
                                        Fraudulent Business Practices
 2                                Violation of The Unfair Competition Law
                                     Bus. & Prof. Code §§ 17200, et seq.
 3
             124.    Plaintiff incorporates each and every allegation contained in the paragraphs above as
 4
     if restated herein.
 5
             125.    The UCL defines unfair business competition to include any “unlawful, unfair or
 6
     fraudulent” act or practice, as well as any “unfair, deceptive, untrue or misleading” advertising. Cal.
 7
     Bus. & Prof. Code §17200.
 8
             126.    A business act or practice is “fraudulent” under the Unfair Competition Law if it
 9
     actually deceives or is likely to deceive members of the consuming public.
10
             127.    Defendant’s acts and practices of mislabeling their Products in a manner to suggest
11
     they principally contained their characterizing ingredients.
12
             128.    As a result of the conduct described above, Defendant has been, and will continue to
13
     be, unjustly enriched at the expense of Plaintiff and members of the proposed Class. Specifically,
14
     Defendant has been unjustly enriched by the profits they have obtained from Plaintiff and the Class
15
     from the purchases of its Products.
16
             129.    Through their fraudulent acts and practices, Defendant has improperly obtained, and
17
     continue to improperly obtain, money from members of the Class. As such, Plaintiff requests that
18
     this Court cause Defendant to restore this money to Plaintiff and the Class, to disgorge the profits
19
     Defendant has made, and to enjoin Defendants from continuing to violate the Unfair Competition
20
     Law or violating it in the same fashion in the future. Otherwise, the Class may be irreparably harmed
21
     and denied an effective and complete remedy if such an Order is not granted.
22

23

24

25

26

27

28

                                                         31
                       COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
          Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 33 of 38




 1
                                        FOURTH CAUSE OF ACTION
 2                                             False Advertising
                           Violation of California Bus. & Prof. Code §§ l7500, et seq.
 3
             130.    Plaintiff incorporates each and every allegation contained in the paragraphs above as
 4
     if restated herein.
 5
             131.    Defendant uses advertising and packaging to sell its Products. Defendant
 6
     disseminates advertising regarding its Products which by their very nature are deceptive, untrue, or
 7
     misleading within the meaning of California Business & Professions Code §§17500, et seq. because
 8
     those advertising statements contained on the labels are misleading and likely to deceive, and
 9
     continue to deceive, members of the putative Class and the general public.
10
             132.    In making and disseminating the statements alleged herein, Defendant knew or should
11
     have known that the statements were untrue or misleading, and acted in violation of California
12
     Business & Professions Code §§17500, et seq.
13
             133.    The misrepresentations and non-disclosures by Defendant of the material facts
14
     detailed above constitute false and misleading advertising and therefore constitute a violation of
15
     California Business & Professions Code §§17500, et seq.
16
             134.    Through their deceptive acts and practices, Defendant has improperly and illegally
17
     obtained money from Plaintiff and the members of the Class. As such, Plaintiff requests that this
18
     Court cause Defendants to restore this money to Plaintiff and the members of the Class, and to
19
     enjoin Defendant from continuing to violate California Business & Professions Code §§17500, et
20
     seq., as discussed above. Otherwise, Plaintiff and those similarly situated will continue to be harmed
21
     by Defendant’s false and/or misleading advertising.
22
             135.    Pursuant to California Business & Professions Code §17535, Plaintiff seeks an Order
23
     of this Court ordering Defendants to fully disclose the true nature of their misrepresentations.
24
     Plaintiff additionally requests an Order: (1) requiring Defendant to disgorge its ill-gotten gains, (2)
25
     award full restitution of all monies wrongfully acquired by Defendant and (3), interest and attorneys’
26
     fees. Plaintiff and the Class may be irreparably harmed and denied an effective and complete remedy
27
     if such an Order is not granted.
28

                                                         32
                       COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
          Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 34 of 38




 1
                                            FIFTH CAUSE OF ACTION
 2
                                 Violation of the Consumers Legal Remedies Act
 3                                    California Civil Code §§ 1750, et seq.

 4
             136.    Plaintiff incorporates each and every allegation contained in the paragraphs above as
 5
     if restated herein.
 6
             137.    This cause of action is brought pursuant to the Consumers Legal Remedies Act,
 7
     California Civil Code §§1750, et seq. (the “CLRA”).
 8
             138.    Plaintiff and each member of the proposed Class are “consumers” within the meaning
 9
     of Civil Code §1761(d).
10
             139.    The purchases of the Products by consumers constitute “transactions” within the
11
     meaning of Civil Code §1761(e) and the Products constitute “goods” within the meaning of Civil
12
     Code §1761(a).
13
             140.    Defendant has violated, and continue to violate, the CLRA in at least the following
14
     respects:
15
                           a. §1770(5) pertaining to misrepresentations regarding the characteristics of
16
                              goods sold—specifying that misleading representations regarding ingredients
17
                              violate the CLRA;
18
                           b. §1770(7) pertaining to misrepresentations regarding the standard, quality, or
19
                              grade of goods sold; and
20
                           c. § 1770(9) pertaining to goods advertised with the intent not to provide what is
21
                              advertised.
22
             141.    Defendant knew, or should have known, that the labeling of their Products violated
23
     consumer protection laws, and that these statements would be relied upon by Plaintiff and the
24
     members of the Class.
25
             142.    The representations were made to Plaintiff and all members of the Class. Plaintiff
26
     relied on the accuracy of the representations on Defendant’s labels which formed a material basis for
27
     his decision to purchase the Products. Moreover, based on the very materiality of Defendant’s
28

                                                          33
                       COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
          Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 35 of 38




 1   misrepresentations uniformly made on or omitted from their Product labels, reliance may be

 2   presumed or inferred for all members of the Class.

 3           143.    Defendant carried out the scheme set forth in this Complaint willfully, wantonly, and

 4   with reckless disregard for the interests of Plaintiff and the Class, and as a result, Plaintiff and the

 5   Class have suffered an ascertainable loss of money or property.

 6           144.    Plaintiff and the members of the Class request that this Court enjoin Defendants from

 7   continuing to engage in the unlawful and deceptive methods, acts and practices alleged above,

 8   pursuant to California Civil Code §1780(a)(2). Unless Defendant is permanently enjoined from

 9   continuing to engage in such violations of the CLRA, future consumers of Defendant’s Products will

10   be damaged by their acts and practices in the same way as have Plaintiff and the members of the

11   proposed Class.

12           145.    On or about March 2, 2021, Plaintiff transmitted his CLRA demand pursuant to Civil

13   Code §1782, notifying Defendant of the conduct described herein and that such conduct was in

14   violation of particular provisions of Civil Code §1770. The demand was received on March 31,

15   2021. As of this date, MRC has not taken any action to address the demand. Accordingly, Plaintiff

16   seek damages pursuant to Civil Code § 1780(a).

17
                                          SIXTH CAUSE OF ACTION
18
                                          Breach of Express Warranty
19
              146. Plaintiff incorporates each and every allegation contained in the paragraphs above as
20
     if rewritten herein.
21
             147.    Plaintiff’s express warranty claims are based on violations Cal. Com. Code §2313.
22
             148.    Defendant made express warranties to Plaintiff and members of the Class that the
23
     Products they purchased consisted of real fish oil in its triglyceride form; that its constituent
24
     components were DHA and EPA (as opposed to DHA-EE and EPA-EE).
25
             149.    The express warranties made to Plaintiff and members of the Class appear on every
26
     Product label. This warranty regarding the nature of the Product marketed by Defendant specifically
27
     relates to the goods being purchased and became the basis of the bargain.
28

                                                          34
                       COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
          Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 36 of 38




 1           150.    Plaintiff and the Class purchased the Products in the belief that they conformed to the

 2   express warranties that were made on the Products’ labels.

 3           151.    Defendant breached the express warranties made to Plaintiff and members of the

 4   Class by failing to supply goods that conformed to the warranties it made. As a result, Plaintiff and

 5   members of the Class suffered injury and deserve to be compensated for the damages they suffered.

 6           152.    Plaintiff and the members of the Class paid money for the Products. However,

 7   Plaintiff and the members of the Class did not obtain the full value of the advertised Products. If

 8   Plaintiff and other members of the Class had known of the true nature of the Products, they would

 9   not have purchased them or paid less for them. Accordingly, Plaintiff and members of the Class have

10   suffered injury in fact and lost money or property as a result of Defendant’s wrongful conduct.

11           153.    Plaintiff and the Class are therefore entitled to recover damages, punitive damages,

12   equitable relief such as restitution and disgorgement of profits, and declaratory and injunctive relief.

13

14
                                       SEVENTH CAUSE OF ACTION
15
                            Restitution Based On Quasi-Contract/Unjust Enrichment
16
             154.    Plaintiff incorporates each and every allegation contained in the paragraphs above as
17
     if rewritten herein.
18
             155.    Defendant’s conduct in enticing Plaintiff and the Class to purchase their Products
19
     with false and misleading packaging is unlawful because the statements contained on the
20
     Defendant’s Product labels are untrue.
21
             156.    Defendant’s took monies from Plaintiff and the Class for these Products and have
22
     been unjustly enriched at the expense of Plaintiff and the Class as result of their unlawful conduct
23
     alleged herein, thereby creating a quasi-contractual obligation on Defendant to restore these ill-
24
     gotten gains to Plaintiff and the Class. It is against equity and good conscience to permit Defendant
25
     to retain the ill-gotten benefits received from Plaintiff and Class members.
26
             157.    As a direct and proximate result of Defendant’s unjust enrichment, Plaintiff and the
27
     Class are entitled to restitution or restitutionary disgorgement in an amount to be proved at trial.
28

                                                         35
                      COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
          Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 37 of 38




 1                                           PRAYER FOR RELIEF

 2          THEREFORE, Plaintiff, on behalf of himself and on behalf of the other members of the

 3   Class and for the Counts so applicable on behalf of the general public request an award and relief as

 4   follows:

 5          A.         An order certifying that this action is properly brought and may be maintained as a

 6   class action, that Plaintiff be appointed Class Representative, and Plaintiff’s counsel be appointed

 7   Lead Counsel for the Class.

 8          B.         Restitution in such amount that Plaintiff and all members of the Class paid to

 9   purchase Defendant’s Product or restitutionary disgorgement of the profits Defendant obtained from

10   those transactions, for Causes of Action for which they are available.

11          C.         Compensatory damages for Causes of Action for which they are available.

12          D.         Statutory penalties for Causes of Action for which they are available.

13          E.         Punitive Damages for Causes of Action for which they are available.

14          F.         A declaration and Order enjoining Defendant from marketing and labeling their

15   Products deceptively, in violation of laws and regulations as specified in this Complaint.

16          G.         An Order awarding Plaintiff his costs of suit, including reasonable attorneys’ fees and

17   pre and post judgment interest.

18          H.         An Order requiring an accounting for, and imposition of, a constructive trust upon all

19   monies received by Defendant as a result of the unfair, misleading, fraudulent and unlawful conduct

20   alleged herein.

21          I.         Such other and further relief as may be deemed necessary or appropriate.

22

23

24

25

26

27

28

                                                           36
                        COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
        Case 3:21-cv-04065-JCS Document 1 Filed 05/28/21 Page 38 of 38




 1                                   DEMAND FOR JURY TRIAL
 2        Plaintiff hereby demands a trial by jury on all causes of action or issues so triable.
 3

 4
     DATED: May 28, 2021                               Respectfully submitted,
 5

 6

 7

 8
                                                       Michael D. Braun
 9                                                     KUZYK LAW, LLP
10                                                     1999 Avenue of the Stars, Ste. 1100
                                                       Los Angeles, California 90067
11                                                     Telephone:    (213) 401-4100
                                                       Facsimile:    (213) 401-0311
12                                                     Email: mdb@kuzykclassactions.com
13                                                     Counsel for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       37
                   COMPLAINT FOR DAMAGES, EQUITABLE, DECLARATORY, AND INJUNCTIVE RELIEF
